DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received May 2, 2020.  Claims 1, 5-10, and 17-20

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	All rejections set forth in the previous action are withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kieffer et al, US 2017/0298298.
Kieffer et al teach a solid rinse aid comprising 10 to 45% of two or more nonionic surfactants, including an ethoxylated alcohol, from 2 to 13.75% of a hydrotrope which may be sodium xylene sulfonate, 10 to 35% urea hardening agent (claims 1, 5, and 11).  Suitable additives of the invention include aminocarboxylate chelants (¶87), sodium sulfate fillers (¶128), sodium lauryl sulfate as additional hardening agent (¶68), and cellulose anti-redeposition agents (¶129).  It would have been obvious for one of ordinary skill in the art to formulate a rinse aid with well-known ingredients known in the art for this purpose.  With respect to “liquid surfactants”, as the ultimate composition is a solid, whatever form the surfactants were in initially, a solid is a solid.
With respect to claim 18, as the compositions of the reference may be formed by pressing (claim 17), persons of skill in the art understand that pressing refers to pressing particles together into a single mass, and such particles are very often formed by spray-drying.  It is obvious to persons of skill in the art to solidify molten detergents by any art-recognized cooling method.

Claims 1, 5, 6, 8-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al, US 2017/0051234.
Foster et al teach a solid rinse aid comprising from 5 to 50% ethoxylated alcohol, and from 5 to 40% hardening agent which may include urea, sodium xylene sulfonate, sodium sulfate, sodium carbonate, and mixtures thereof (claims 1, 4, 7, 8, and 11).  Suitable additives of the invention include sodium lauryl sulfate as additional hardening agent (¶122), and cellulose anti-redeposition agents (¶171).  It would have been obvious for one of ordinary skill in the art to formulate a rinse aid with well-known ingredients known in the art for this purpose.  With respect to “liquid surfactants”, as the ultimate composition is a solid, whatever form the surfactants were in initially, a solid is a solid.
With respect to claim 18, as the compositions of the reference may be formed by pressing (claim 6), persons of skill in the art understand that pressing refers to pressing particles together into a single mass, and such particles are very often formed by spray-drying.  It is obvious to persons of skill in the art to solidify molten detergents by any art-recognized cooling method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/           Primary Examiner, Art Unit 1761